ORDER

PER CURIAM.
Appellant, Raphael Hicks (“defendant”), appeals the judgment entered by the Circuit Court of the County of St. Louis after a jury *83found him guilty of unlawful use of a weapon, RSMo § 570.030.1. Defendant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the claims of trial error are without merit. We further find the motion court’s findings of fact and conclusions of law are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the trial and motion courts pursuant to Rules 30.25(b) and 84.16(b).